DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/21/2021.  Claims 1-20 are still pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 9,843,500. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘500 Patent Claims 7+8 Claims
A method, comprising:
A method, comprising:
in an onboard unit installed in a vehicle, generating a traffic data report packet 
; generating a traffic data report packet including an identification of said link and said entry and exit times;  

storing said generated traffic data report in a transmission queue said onboard unit stores and maintains said generated traffic data report packet in said transmission queue with other traffic data report packets in a sequence in accordance with potential transmission times of said other traffic data report packets;
selectively transmitting, as a batch transmission to a traffic center server via a communication link, at least a portion of the traffic data report packets stored in the transmission queue.
makes a transmission to a traffic center server via a communication link of said traffic data report packet, said transmission including other traffic data report packets in said transmission queue, up to a preset transmission length based on a quantum cost of transmission via said communication link.

Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claims 7+8 of the ‘500 patent.  There are differences depicted in the bolded words and the strike-through words. The differences are deemed obvious as followings.  Pertaining the difference depicted in the bolded words, it appears to be using different wording but 
Dependent claims 2-10 are deemed obvious over the dependent claims 8-14 of the ‘500 patent for the same rationales applied to base claim 1 as discussed above.
Group claims 11-14 and 14-19 are deemed obvious over group claims 7-14 of the ‘500 patent for the same rationales applied to group claims 1-10 as discussed above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11,  and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravel (US 2012/0215594).
Regarding claim 1, in accordance with Gravel reference entirety, Gravel teaches a method (Abstract and thereinafter), comprising: 
in an onboard unit installed in a vehicle, generating a traffic data report packet including information identifying a location of the vehicle in a traffic network (Fig. 1; step 10 and para [0020] and thereinafter, it is disclosed the OBU determines its geographic position using a GPS receiver);  
storing the generated traffic data report packet in a transmission queue, the onboard unit storing and maintaining the generated traffic data report packet in the transmission queue with other traffic data report packets in a sequence in accordance with potential transmission times associated with each traffic data report packet (para [0020] and thereinafter, it is further disclosed the OBU determines the region in which the vehicle is located, and checks to see whether it has necessary data in memory to compute tolls in that region.  In addition, in para [0042] and thereinafter, it is also disclosed the OBU then collects toll data and collects this information in memory for use in calculating the total toll or use charges later); and 
selectively transmitting, as a batch transmission to a traffic center server via a communication link, at least a portion of the traffic data report packets stored in the transmission queue (para [0021] and thereinafter, it is further disclosed the OBU could periodically transmit its location and/or its identity to a regional, national, or global service center.  Para [0033] and thereinafter, it is also disclosed the OBU 310 is adapted to communicate with service center 340 over GSM link 312). 
claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Gravel also teaches wherein the onboard unit has a vehicle-to-vehicle (V2V) communication system capability to communicate with onboard units of other vehicles operating in the traffic network, the method further comprising using the V2V communication system to aggregate traffic data report packets from at least one other vehicle to form a batch for transmission to the traffic center server (Fig. 3 and para [0030] and thereinafter depicts and explains the vehicle and service center equipment used by the toll computation system 300.  Para [0038] and thereinafter, it is further disclosed an on board unit (OBU) is installed in a tolled vehicle contains a GPS receiver and a common carrier communications module such as a GSM modem to communicate data to a service center server, and a processor and memory). 
 Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above), Gravel also teaches wherein the V2V communication system capability comprises a Dedicated Short Range Radio Communications (DSRC) protocol that permits the onboard unit to aggregate packets from onboard units of neighboring vehicles to form a batch for transmission to the traffic center server (Para [0038] and thereinafter, it is further disclosed an on board unit (OBU) is installed in a tolled vehicle contains a GPS receiver and a common carrier communications module such as a GSM modem to communicate data to a service center server, and a processor and memory.  In addition, para [0042] and thereinafter, it is further disclosed this data is offloaded over the common carrier link at defined times to the service center so that it can be used to generate a settlement activity with the authorized user of the OBU in question). 
claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Gravel also teaches wherein the onboard unit is GPS-capable, wherein each link of said plurality of network traffic links is defined as a set of global positioning system (GPS) coordinates, and wherein a geo-fencing calculation to determine on which link the vehicle is currently located (para [0022], it is also disclosed expected travel lane of travel (ETL) and para [0027] and thereinafter, it is also disclosed offset lane points (OTL).  In addition, in para [0031] and thereinafter, it is further disclosed an alternative approach to the ETL/OTL approaches is to set up delimiter zones which are monitored by the OBU … inside the TMP defining polygon). 
 Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Gravel also teaches wherein the onboard unit performs the geo-fencing calculations to determine which link of the traffic network the vehicle is currently located on (para [0031] and thereinafter, it is further disclosed an alternative approach to the ETL/OTL approaches is to set up delimiter zones which are monitored by the OBU … inside the TMP defining polygon). 
 Regarding claim 9, in addition to features recited in base claim 7 (see rationales discussed above), Gravel also teaches wherein GPS coordinates associated with a link are used as the identification of that link (para [0031] and thereinafter, it is further disclosed an alternative approach to the ETL/OTL approaches is to set up delimiter zones which are monitored by the OBU … OBU checks to see if the GPS fix point is within the boundaries of the free form polygon …  inside the TMP defining polygon); and wherein the onboard unit performs the geo-fencing calculations to determine on which link the vehicle is currently located (para [0022], it is also disclosed expected travel lane of travel (ETL) and para [0027] and thereinafter, it is also disclosed offset lane points (OTL).  In addition, in para [0031] and thereinafter, it is further disclosed an alternative approach to the ETL/OTL approaches is to set up delimiter zones which are monitored by the OBU … inside the TMP defining polygon).. 
 Regarding claim 10, in addition to features recited in base claim 7 (see rationales discussed above), Gravel also teaches wherein the link identifications using GPS coordinates are compressed by eliminating a predetermined number of GPS coordinate values (para [0031] and thereinafter, it is further disclosed an alternative approach to the ETL/OTL approaches is to set up delimiter zones which are monitored by the OBU … the OBU takes a minimum sample size (SS) of GPS fixes …  inside the TMP defining polygon).
Regarding claim 11, in accordance with Gravel reference entirety, Gravel teaches a method of reporting traffic data to a traffic center server (340) (Figs. 1-3 and Abstract and thereinafter), the method comprising: 
generating traffic data report packets for a vehicle (310) travelling on a traffic network (Fig. 3) (Fig. 1; step 10 and para [0020] and thereinafter, it is disclosed the OBU determines its geographic position using a GPS receiver);  
aggregating, by storing in a transmission queue (316), the traffic data report packets to form a batch of traffic data report packets having a batch size corresponding to a batch size of a minimum transmission cost of a communication link (320) used for transmitting traffic data report packets to the traffic center server (340) (para [0020] and thereinafter, it is further disclosed the OBU determines the region in which the vehicle is located, and checks to see whether it has necessary data in memory to compute tolls in that region.  In addition, in para [0042] and thereinafter, it is also disclosed the OBU then collects toll data and collects this information in memory for use in calculating the total toll or use charges later); and 
selectively transmitting, as a batch transmission to the traffic center server (340) via the communication link (320), at least a portion of the aggregated traffic data report packets stored in the transmission queue (316) (para [0021] and thereinafter, it is further disclosed the OBU could periodically transmit its location and/or its identity to a regional, national, or global service center.  Para [0033] and thereinafter, it is also disclosed the OBU 310 is adapted to communicate with service center 340 over GSM link 312). 
Regarding claim 13, in addition to features recited in base claim 11 (see rationales discussed above), Gravel also teaches as adapted to a vehicle-to-vehicle (V2V) communication system in which an onboard unit of a vehicle generating a traffic data report packet communicates with onboard units of other vehicles, the method further comprising using the V2V communication system to aggregate traffic data report packets from at least one other vehicle, to form batches for transmission (Fig. 3 and para [0030] and thereinafter depicts and explains the vehicle and service center equipment used by the toll computation system 300.  Para [0038] and thereinafter, it is further disclosed an on board unit (OBU) is installed in a tolled vehicle contains a GPS receiver and a common carrier communications module such as a GSM modem to communicate data to a service center server, and a processor and memory). 
Regarding claim 14, in accordance with Gravel reference entirety, Gravel teaches a method of reporting traffic data on a traffic network to a traffic center server (340) (Figs. 1-3 and Abstract and thereinafter), the method comprising: 
para [0020] and thereinafter, it is further disclosed the OBU determines the region in which the vehicle is located, and checks to see whether it has necessary data in memory to compute tolls in that region.  In addition, in para [0042] and thereinafter, it is also disclosed the OBU then collects toll data and collects this information in memory for use in calculating the total toll or use charges later); and 
achieving predetermined accuracy requirements for reporting traffic information within the traffic network, including different accuracy requirements for different segments within the traffic network (para [0021] and thereinafter, it is further disclosed the OBU could periodically transmit its location and/or its identity to a regional, national, or global service center.  Para [0033] and thereinafter, it is also disclosed the OBU 310 is adapted to communicate with service center 340 over GSM link 312. Moreover, para [0022], it is also disclosed expected travel lane of travel (ETL) and para [0027] and thereinafter, it is also disclosed offset lane points (OTL).  In addition, in para [0031] and thereinafter, it is further disclosed an alternative approach to the ETL/OTL approaches is to set up delimiter zones which are monitored by the OBU … inside the TMP defining polygon.  In addition, para [0031] and thereinafter, it is further disclosed an alternative approach to the ETL/OTL approaches is to set up delimiter zones which are monitored by the OBU … OBU checks to see if the GPS fix point is within the boundaries of the free form polygon …  inside the TMP defining polygon).
 
Allowable Subject Matter
It is noted that claims 2-4, 12 and 15-20 call for limitations variously and essentially the same as those in claims 7-14 of the ‘500 patent.  Should a response to this Office Action overcome all of the issues raised above, the instant application shall be placed in a favorable condition for allowance.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Pertaining the rejection of claims 1-20 under the ground of non-statutory double patenting rejection as being unpatentable over claims 7-14 of U.S. Patent No. 9,843,500, the Applicants states “Applicant respectfully asks the Examiner hold this rejection in abeyance until all the claims are indicated as allowable.”
The statement is noted but not persuasive to overcome the outstanding rejection.  Applicant is encouraged to timely file a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the outstanding rejection.
Pertaining the rejection of claims 1, 5-11, and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Gravel (U.S. Patent Application Publication No. 2012/0215594), The Applicant argues that “Gravel discloses that the OBU collects toll data and collects this information in memory for use in calculating the total toll or use charges later, but there is no teaching or suggestion the onboard unit storing and maintaining the generated traffic data report packet in the transmission queue with other traffic data report packets in a sequence in accordance with potential transmission times associated with each traffic data report packet” (emphasis added by the Examiner).
The argument is noted but not persuasive for the following rationales.  To support the argument, the Applicant has analyzed Gravel as below in verbatim:
“However, Gravel recites the following:
[0020] Referring to FIG. 1, in step 10 an onboard unit (OBU) carried by a vehicle determines its geographic position using a global positioning satellite system (GPS) receiver. Next, in step 20, the OBU determines the region in which the vehicle is located, and checks to see whether it has necessary data in memory to compute tolls in that region. In step 30, if the OBU determines that its data for the region is somehow deficient (e.g., incomplete or not current) then it requests data for the region from a service center. If required, the service center responds by transmitting the needed data in step 40.
[0042] This technique can be used in conjunction with a category determination algorithm within the OBU. The roadway and/or lane of travel are determined in conjunction with the technique described above. In addition to the data described above, a toll rate or toll rate category is downloaded with the other data and associated with the TMP's and/or identified roadways. Roadway determination can be done as described above for lane determination, but with thresholds suited to the size of the roadway and the potential for confusion with other non-tolled road facilities in the vicinity. The OBU then collects toll data and collects this information in memory for use in calculating the total toll or use charges later. For example, the OBU can either interface to the existing odometer or generate "virtual" odometer data by taking regular the driver may be able to declare a specific status used to calculate the toll charge, such as the vehicle occupancy. Policy makers frequently will allow High Occupancy Vehicles to use designated lanes for no or a lower charge, the user or driver can "nominate" his vehicle for such treatment by entering the data on the OBU. for example by using a nomination switch that sets the occupancy status for the purpose of toll calculation.

(emphasis added by Applicant).

Gravel discloses that the OBU collects toll data and collects this information in memory for use in calculating the total toll or use charges later, but there is no teaching or suggestion the onboard unit storing and maintaining the generated traffic data report  in a sequence in accordance with potential transmission times associated with each traffic data report packet.”
It appears that the Applicant has selectively highlighted/underlined just portion of Gravel’s teaching to support the Applicant’s argument.  
	Let’s revisit Gravel, same paragraphs as pointed out by the Applicant and below:
Gravel recites the following:
[0020] Referring to FIG. 1, in step 10 an onboard unit (OBU) carried by a vehicle determines its geographic position using a global positioning satellite system (GPS) receiver. Next, in step 20, the OBU determines the region in which the vehicle is located, and checks to see whether it has necessary data in memory to compute tolls in that region. In step 30, if the OBU determines that its data for the region is somehow deficient (e.g., incomplete or not current) then it requests data for the region from a service center. If required, the service center responds by transmitting the needed data in step 40.
[0042] This technique can be used in conjunction with a category determination algorithm within the OBU. The roadway and/or lane of travel are determined in conjunction with the technique described above. In addition to the data described above, a toll rate or toll rate category is downloaded with the other data and associated with the TMP's and/or identified roadways. Roadway determination can be done as described above for lane determination, but with thresholds suited to the size of the roadway and the potential for confusion with other non-tolled road facilities in the vicinity. The OBU then collects toll data and collects this information in memory for use in calculating the total toll or use charges later. For example, the OBU can either interface to the existing odometer or generate "virtual" odometer data by taking regular and relatively frequent GPS fixes to calculate the distance traveled by the vehicle by summing all of the individual distances between GPS fixes. In one embodiment the toll charge is calculated as a fixed rate with the mileage determined by the virtual odometer. For example if the toll rate is established at $1.00 per mile in the special use lane (for example a designated High Occupancy Toll (HOT) lane), but 0.50 a mile in the General Purpose Lanes, the proper toll is accumulated in the memory of the OBU, based upon which part of the roadway the user is driving on. Alternatively a fixed toll charge could be accumulated for each TMP that is traversed, or specific toll fees could be associated with each individual TMP and accumulated in memory as the vehicle passes each such point. This data is offloaded over the common carrier link at defined times to the service center so that it can be used to generate a settlement activity with the authorized user of the OBU in question. In addition, the driver may be able to declare a specific status used to calculate the toll charge, such as the vehicle occupancy. Policy makers frequently will allow High Occupancy Vehicles to use designated lanes for no or a lower charge, the user or driver can "nominate" his vehicle for such treatment by entering the data on the OBU. for example by using a nomination switch that sets the occupancy status for the purpose of toll calculation.
(emphasis added by Examiner).
Gravel discloses that the OBU collects toll data and collects this information in memory for use in calculating the total toll or use charges later.  Furthermore, in accordance with the above underlined words, Gravel also discloses “a fixed toll charge could be accumulated for each TMP that is traversed, or specific toll fees could be associated with each individual TMP and accumulated in memory as the vehicle passes each such point. This data is offloaded over the common carrier link at defined times to the service center so that it can be used to generate a settlement activity with the authorized user of the OBU in question .” And this is a clear that Gravel does indeed teach or suggest that the onboard unit storing and maintaining the generated traffic data report packet in the transmission queue with other traffic data report packets in a sequence in accordance with potential transmission times associated with each traffic data report packet.
Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zafiroglu et al. (US 2014/0180773).
Copejans (US 2010/0287038).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 16, 2021